DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication field on 04/08/2022.
Claims 1-30 are pending in this action.
This action is final.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 15-18, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu) (US 2020/0076487 A1) in view of Stojanovski et al. (stojanovski) (WO 2020/243265 A1).
As per claim 12: Liu discloses a method of wireless communication performed by a base station 9see figs. 2-9), comprising:
transmitting using a plurality of beams (see par. 0025), wherein the plurality of beams are associated with a corresponding plurality of monitoring occasions (time slot) for a user equipment (UE) (see par. 0028); and
receiving, from the UE, an indication of a selected beam from the plurality of beams (see par. 0063), based at least in part on the monitoring occasion corresponding to the selected beam (see par. 0028, 0063). But, Liu does not explicitly teach about --- transmitting, to the UE, a new identifier, associated with a new plurality of monitoring occasions, for the UE. However, in the same field of endeavor, Stojavonski teaches --- the UE 1102 can transmit a request to be assigned a new identifier for user with the wireless communications network 1104 (e.g., a new identifier, such as a new 5G-GUTI, that would not result in a collision with its other assigned paging occasions) (see par. 00230, 00244) and The wireless communication network 1104 can use this information to determine a new identifier that would not result in a paging collisions (e.g., using one or more of the functions designed herein), assign the new identifier to the UE 1102, and transmit an indication of the new identifier to the UE 1102 (step 1116) (see par. 00232, 00244). When the references are combined as shown hereinabove, Liu’s plurality of beams would be transmitted based at least in part on the new identifier. Therefore, it would have been obvious for one of ordinary skill in the rt before the effective filing date of the claimed invention, to modify the teaching of Liu with that of Stojavonski so that ------- a new identifier that would not result in a paging collisions can be determined and used by the UE (see par. 00232).
 As per claim 15: Liu teaches about a method of caim 12, wherein the base station is associated with a 5G network (see par. 0002, 0142). 
As per claim 16: Liu teaches about a method of claim 12, wherein the base station provides data service to the UE (see par. 0026). 
As per claim 17: Liu teaches about a --- the base station may further select any beam to transmit according to information of the beam selection reported by the UE, and directly inform the UE of the indication information of the beam that it will use to transmit the information, so that the UE selects the corresponding beam to monitor in time (see par. 0036) and Stojavonski teaches --- the UE 1102 can transmit a request to be assigned a new identifier for user with the wireless communications network 1104 (e.g., a new identifier, such as a new 5G-GUTI, that would not result in a collision with its other assigned paging occasions) (see par. 00230, 00244). So, the combination teaches the feature of claim 17 as claimed. Motivation is same as provided in the rejection of claim 12 above.
As per claim 18:  Stojavonski  teaches about a method of claim 17, wherein the request for the new identifier comprises at least one of a registration request or a service request (see S912). Note “Upon receiving the Registration Accept response, the UE may then perform either Service Request or PDU Session establishment procedures to retrieve the data associated with the paging request. The UE may perform a Service Request as an alternative to the Periodic Registration Update.”
As per claim 20: Stojavonski  teaches about a method of claim 17, wherein the request for the new identifier is received based at least in part on a network operator associated with the network entity (see par. 00244). Note --- In some implementations, the request can be processed by an AMF of the wireless communications network 1204 (e.g., the AMF 321 shown in FIG.3). “AMF” is a network entity and the operator would have been obvious.
As per claim 30: the features of claim 30 are similar to the features of claim 12, except the “memory” and “processor” which are considered inherent within the embodiment of the applied prior art. Hence, claim 30 has been rejected on the same ground and motivation as claim 12.
Claims 1-2, 4-8, 21-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu) (US 2020/0076487 A1) in views of Ryu et al. (Ryu) (US 2020/0329455 A1) and Stojanovski et al. (stojanovski) (WO 2020/243265 A1).
As per claim 1: most of the features of claim 1 are similar to the features of claim 12, including measurement of beams (see par. 0045, 0053). But, Liu does not explicitly teach about --- determining whether a monitoring occasion for a second subscription of the UE collides with one or more of the plurality of monitoring occasions, for the first subscription of the UE. However, in the same field of endeavor, Ryu teaches --- It may be possible that the paging monitoring occasions for each subscriptions of the UE may occur around the same time for the UE. It may result in paging collision between the subscriptions (see par. 0310, 0437). Therefore, it would have been obvious for one of
ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Liu with that of Ryu so that --- the UE may send a paging collision report message to the AMF or the Server (see par. 0363, 0367) or/alternatively, --- he UE may determine that the paging collision may be resolved if the UE using the UE specific DRX instead of the cell specific DRX (see par. 0328). But, the combination of the above references does not explicitly teach about ---- requesting a new identifier for the first subscription of the UE when all of the plurality of monitoring occasions, for the first subscription of the UE, collide with the monitoring occasion for the second subscription of the UE, associated with a new plurality of monitoring occasions, for the first subscription of the UE.  However, in the same field of endeavor, Stojavonski teaches --- the UE 1102 can transmit a request to be assigned a new identifier for user with the wireless communications network 1104 (e.g., a new identifier, such as a new 5G-GUTI, that would not result in a collision with its other assigned paging occasions) (see par. 00230, 00244) and The wireless communication network 1104 can use this information to determine a new identifier that would not result in a paging collisions (e.g., using one or more of the functions designed herein), assign the new identifier to the UE 1102, and transmit an indication of the new identifier to the UE 1102 (step 1116) (see par. 00232, 00244). When the references are combined as shown hereinabove, Liu’s plurality of beams would be transmitted based at least in part on the new identifier. Therefore, it would have been obvious for one of ordinary skill in the rt before the effective filing date of the claimed invention, to modify the teaching of the above combined references with that of Stojavonski so that --- a new identifier that would not result in a paging collisions can be determined and used by the UE (se- e par. 00232).
As per claim 2: Liu teaches about a method of claim 1, wherein measuring the plurality of beams comprises measuring a reference signal received power for each beam of the plurality of beams (see par. 0045, 0028, 0036). Note the references signal/s measured represent beam measurement.
As per claim 4: Ryu teaches about a method of claim 1, wherein two or more of the plurality of beams are associated with corresponding monitoring occasions, for the first subscription of the UE, that do not collide with the monitoring occasion for the second subscription of the UE, and wherein the selected beam is one of the two or more of the plurality of beams and satisfies a condition (see par.0324, 0326, 0370). Motivation would have been an obvious advantage of avoiding conflicted occasion.
As per claim 5: Ryu teaches a method of claim 1, wherein the first subscription of the UE is associated with a 5G network, and the second subscription of the UE is associated with a legacy radio access technology (see par. 0449).
As per claim 6: Ryu teaches about a method of claim 1, wherein the first subscription of the UE is associated with a first 5G network, and the second subscription of the UE is associated with a second 5G network (see fig. 22; par. 0290, 0031).
As per claim 7: Ryu teaches about a method of claim 6, wherein the first 5G network is used for data service, and the second 5G network is used for voice service (see par.
0213). Besides it is well known that voice can be converted to data/packetized and vice versa.
As per claim 9: the feature of claim 9 is similar to the feature of claim 18. Hence, claim 9 has been rejected on the same ground and motivation as claim 18.
As per claim 21: the features of claim 21 are similar to the features of claim 1, except claim 21 is directed to a device required to perform the steps of process claim 1. Hence, claim 21 is rejected on the same ground and motivation as claim 1.
As per claim 22: the feature of claim 22 is similar to the feature of claim 2. Hence, claim 22 has been rejected on the same ground and motivation as claim 2.
As per claim 24: the feature of claim 24 is similar to the feature of claim 4. Hence, claim 24 has been rejected on the same ground and motivation as claim 4.
As per claim 25: the feature of claim 25 is similar to the feature of claim 5. Hence, claim 25 has been rejected on the same ground and motivation as claim 5.
As per claim 26: the feature of claim 26 is similar to the feature of claim 6. Hence, claim 26 has been rejected on the same ground and motivation as claim 6.
Claims 3, 13, 14 and 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claims 1, 12 and 21 respectively and further in view of Chung et al. (Chung) (US 2021/0399821 A1).
As per claim 3: the combination of references applied to claim 1 above does not explicitly teach about a --- method of claim 1, wherein the selected beam satisfies a threshold based at least in part on the measuring. However, in the same field of endeavor, Chung teaches --- a reception beam of a beam pair link whose wireless signal quality is best among beam pair links in which a wireless signal quality measured using a reference siqnal received through each beam pair link is equal to or is greater than a specific threshold (see par. 0135). Therefore, it would have been obvious for one
of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the references applied to claim 1 above, with that of Chung for the obvious advantage of enabling beam receiving device/terminal select the best quality beam. 
As per claim 13: Chung teaches about a method of claim 12, wherein transmitting the plurality of beams comprises sweeping a reference signal using the plurality of beams (see par. 0135). 
As per claim 14: the feature of claim 14 is similar to the feature of claim 3. Hence, claim 14 has been rejected on the same ground and motivation as claim 3.
 As per claim 23: the feature of claim 23 is similar to the feature of claim 3. Hence, claim 23 has been rejected on the same ground and motivation as claim 3. 
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claims 1 and 12 above and further in view of .
As per claim 10: but, the references applied to claims 1 and 12 above do not explicitly teach about a method of claim 1, wherein the new identifier comprises a global unique temporary identifier. However, in the same field of endeavor, Krishnamoorthy teaches ----- in the context of 5G, during RRC connection establishment, the UE 304 may be assigned a 5G global unique temporary identifier (GUTI) from which a 5G short-temporary mobile subscriber identity (5G-S-TMSI) associated with SUB1 may be derived (see col. 12, line 60-col. 13, line 4). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the references applied to claims 1 and 12 above with the teaching of Krishnamoorthy so that --- the UE 304 may determine the paging occasion timing for SUB1 from the 5G-S-TMSI associated with SUB1 (see col. 12, line 61-col. 13, line 1) and ---  the UE 304 may compare the paging occasion timing associated with SUB1 and the paging occasion timing associated with SUB2 (see col. 13, lines 19-21).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-7, 9-10, 12-26  and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter

Claims 8, 11, 17-20 and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        5/18/2022